Gardner, Presiding Judge.
Under Code (Ann.) § 6-911 and the rulings in South Side Atlanta Bank v. Anderson, 200 Ga. 322 (37 S. E. 2d 404), and Atlanta Newspapers v. Watts, 92 Ga. App. 843 (90 S. E. 2d 52), personal service of a bill of exceptions is not shown by a certificate of the attorney for the plaintiff in error who states therein that he has served such bill of exceptions by (1) mailing a copy to the defendant in error, a resident of the county wherein the suit is pending; (2) mailing a copy to the attorney for said defendant in error at his office in that county, and (3) delivering a copy to the secretary of said attorney. It follows that there has been no service of the bill of exceptions in this case, for which reason the writ of error must be dismissed.

Writ of error dismissed.


Townsend and Carlisle, JJ., concur.